 

 

 

 

Case 2:20-mj-00787 Document 1 Filed on 02/29/20 in TXSD Page 1 of 1

 

  

AO91 (Rev. 12/03) Criminal Complaint . .
— . " " —— a cn Pte trariy —
ern Di et of Tayas

UNITED STATES DISTRICT COURT

r FEB 29 Par

Southern District Of Texas Corpus Christi Division

David J, Bradley, Clerk of Court

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

vs.
i Case Numbel"20-787M |
Rony Otoniel HIDALGO

I, the undersigned complainant state that the following is true and correct to the best of my

|
knowledge and belief. On.or about _ February 26, 2020 in Hidalgo ‘County, in

the ee eA sian “Southern District Of Texas Live wap at |: endant(s) ... Abhi tite!

 

 

 

HIDALGO. stated, he entered the United States illegally by crossing the Rio Grande River on or about February : 26, 2020 near
Hidalgo, Texas, Rony Otoniel HIDALGO entered the United States at a time and place not designated by immigration officials
for the entrance of immigrants into the country, The case was accepted by the Assistant United States Attorney's Office against
Rony Otoniel HIDALGO for violating Title 8 USC 1325(a)(1), Illegal Entry into the United States, f

{

|
I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS COMPLAINT ARE TRUE AND

CORRECT,
Continued on the attached sheet and made a part of this complaint: {Yes No |

 

Signature oF Complainant i!
1
4

Stone, David C. _ Border Patrol Agent

 

  
   

 

 

 

Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant
telephonically per Fed.R.Crim.P.4.1, and probable cause found on

I
February 29, 2020 . at Corpus Christi, Texas ! f
Date City/State .
Julie K. Hampton U.S. Magistrate Judge

 

 

Name of Judge Title of Judge Signatureéof | Vy"
